Title: To Thomas Jefferson from James H. McCulloch, 14 October 1806
From: McCulloch, James H.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Baltimo Octo 14th 1806
                        
                        I beg leave to inclose you a d’ft received to day from Mr Hugh Lennox Agent of the United States at Kingston
                            Jamaica. I have not pursued the usual course of presenting it to you by another, partly because I was not without a doubt
                            that the business was misdirected. In following the same error by this address, motives of the greatest respect & regard
                            have influenced me without an enquiry into any settled forms of etiquette.
                        If the bill is duly drawn, be pleased Sir to direct the payment in such manner as seems to you expedient; for
                            which I shall wait your leisure & and convenience. 
                  With respectful good will I
                            remain, Sir Your frind
                        
                            Jas. H McCulloch
                            
                        
                    